DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to the Printer Rush dated 8/2/2022.
Claim 3 is amended by this Examiner’s Amendment.
Claims 1, 3, 5-7, and 9-20 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
Currently Amended)
line 1: replace "claim 2" with "claim 1"

END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system flexibility and reliability by implementing techniques that enable communication among disparate industrial control application and systems supporting multiple standards-based interfaces.
The most similar prior art to the inventions of the instant application is a combination of non-patent literature “EKI-1228/CI/I-DR 8-port Modbus Gateway” (”EKI”) in view of USPGPUB 2013/0282965 (“Sengupta”) in view of non-patent literature “A Deployable SCADA Authentication Technique for Modern Power Grids” (“Taylor”) and further in view of USPGPUB 2012/0303577 (“Calder”).  The combination of EKI, Sengupta, Taylor, and Calder teaches a SCADA power grid that enables authentication and communication via the Modbus communication protocol.
The combination of EKI, Sengupta, Taylor, and Calder neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed feature of “…wherein the transmitted data is formatted and stored using a canonical data format, the canonical data format universally accessible regardless of a communication protocol type and comprising a tuple having a key, a value, and a timestamp, and wherein a data exchange facilitated by the MIDE system between applications of the at least one application uses the canonical data format and is asynchronous” in combination with the other claimed features of the inventions of the instant application is neither taught nor suggested by the combination of EKI, Sengupta, Taylor, and Calder.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C. Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Mountain.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135